423 F.2d 1226
UNITED STATES of America, Appellee,v.Berlie WHITE, Appellant.
No. 14117.
United States Court of Appeals, Fourth Circuit.
Argued April 8, 1970.
Decided April 13, 1970.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville; Wilson Warlick, Judge.
Robert J. Robinson, Asheville, N. C., court-appointed counsel, for appellant.
Bruce B. Briggs, Asst. U. S. Atty. (Keith S. Snyder, U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Upon consideration of the record, briefs and oral argument we find no reversible error.


2
Affirmed.